Judgment of the Supreme Court, New York County (Steven G. Crane, J.), rendered March 9, 1988, which convicted defendant, after a jury trial, of robbery in the second degree (Penal Law § 160.10 [1]) and grand larceny in the fourth degree (Penal Law § 155.30 [5]) and sentenced him, as a second felony offender, to concurrent terms of IV2 to 15 years and 2 to 4 years, respectively, but consecutively to a sentence of 2 to 4 years imposed October 6, 1987 under indictment No. 2071/87, unanimously affirmed.
The facts in this case relating to the suppression hearing were stated in our decision on the appeal of codefendant Nixon. (People v Nixon, 162 AD2d 225.) On the codefendant’s appeal, we concluded that the identification procedures employed by the police were proper and that the evidence of guilt was legally sufficient and accorded with the weight of the evidence. Since the procedures and evidence as they pertain to this defendant are identical, we affirm.
Concur — Ross, J. P., Kassal, Ellerin and Wallach, JJ.